PART II— OFFERING CIRCULAR Tulsa Real Estate Fund, LLC (the “Company”) Preliminary Prospectus dated The Company is hereby providing the information required by Part I of Form S-11 (17 9 CFR 239.18 and are following the requirements for a smaller reporting company as it meets the definition of that term in Rule 405 (17 CFR 230.405). An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission. Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified. This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor there any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state. The Company may elect to satisfy its obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale that contains the URL where the Final Offering Circular or the offering statement in which such Final Offering Circular was filed may be obtained. We are offering 50,000 Class A Interests (“Preferred Interests” or “Interests” or “Class Interests”) at $50 per Interest through our Manager (the “Offering.”) The Class A Interests shall bear a cumulative, non-compounding Preferred Return (“Preferred Return”) of eight percent (8%) on invested capital. Purchasers shall become Class A Members in the Company. Funds will be made immediately available to the Company once the Company raise a minimum of $100,000 (“Minimum Offering”) in a designated escrow account in the Company’s name for the purposes of acquiring assets or working capital. This Offering terminates in 365 days after commencement of this Offering. There are no provisions for the return of funds once the minimum of 2,000 Interests are sold. No commissions will be paid for the sale of the Interests offered by the Company. No public market currently exists for our Interests. The Company will be managed by Tulsa Founders, LLC which is managed by Jay Morrison and Mershard J. Frierson (the “Manager.”) The Company has set a minimum investment requirement of $500, but may accept subscriptions for less at the discretion of the Manager. Potential investors may start funding their investment account with as little as $50, but their funds will not be invested and they will not become a member until their individual account has a minimum balance of $500. We do intend to place the funds into a segregated account up to $100,000 that will be in the Company’s name. This will not be a segregated escrow account. Therefore, purchasers of our Interests qualified hereunder may be unable to sell their securities, because there may not be a public market for our securities. Any purchaser of our securities should be in a financial position to bear the risks of losing their entire investment. The transfer of Interests is limited. A Member may assign, his, her or its Interests only if only if certain conditions set forth in the Operating Agreement are satisfied. Please see those conditions on page 35 under “Withdrawal and Redemption Policy” The Company has been formed to acquire various real estate related assets such single family, multifamily and commercial properties in urban neighborhoods throughout United States. The Company is considered an “emerging growth company” under Section 101(a) of the Jumpstart Our Business Startups Act as it is an issuer that had total annual gross revenues of less than $1 billion during its most recently completed fiscal year. Our independent auditors included an explanatory paragraph in the report on our 2016 financial statements related to the uncertainty in our ability to continue as a going concern. 4 Some of our Risk Factors include: ·
